Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 8/6/2020.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-5, 7-11, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurian et al. (“Kurian”), U.S. patent Publication No. 2018/0285732.
Regarding Claims 1 and 14, Kurian teaches a device, comprising: 
random access memory having a plurality of memory groups [Fig-10(memory bank-1, memory bank-2, memory bank-3 etc.)], each of the memory groups configured with a plurality of power modes [Para: 0028 (one or more input power level for each memory) Fig-10(such as low, Intl or high input power level)], the random access memory configured to store first data 
at least one processing unit coupled with the random access memory and configured to execute the instructions represented by the second data to generate an output of the artificial neural network based at least in part on the first data stored in the random access memory [Para: 0038(when “many instructions, and may even be distributed over several different code segments, among different programs” are executed on data structure described in Fig-7, 13, 0063, 0064 requires a matrix operand)]; and
a power manager configured to cause, during execution of the instructions represented by the second data, a first memory group in the random access memory to enter a first power mode at a first time instance and to enter a second power mode at a second time instance [Para: 0074(“a particular sequence of memory modes and associated memory input power levels” depicted in terms of time instances where memory “low input power” for high noise tolerance period and “high input power” for low noise tolerance period occur dynamically in a variety of different sequences, depending upon the particular application) Fig-9].
Regarding Claims 2 and 20, Kurian teaches wherein the first memory group is configured to enter the first power mode (low input power level for bank 1) at the first time instance independent of power modes of second memory groups in the random access memory [Fig-10]; and 
the first memory group is configured to enter the second power mode at the second time instance independent of power modes of the second memory groups [Fig-10(high input power for bank 3 independent of Bank 1’s power mode)].
Regarding Claims 3 and 15, Kurian teaches wherein the first memory group consumes less power (low input power level for bank 1) in the first power mode than in the second power (high input power level for bank 3) mode [Fig-10].
Regarding Claim 4, Kurian teaches wherein the first memory group is powered at a first voltage in the first power mode lower than a second voltage in the second power mode [Para: 0027 (“selecting a level of input voltage to a memory is considered herein to select a level of input power”), 0094].
Regarding Claim 5, Kurian wherein the first memory group is configured to operate according to a first clock frequency in the first power mode lower than a second clock frequency in the second power mode [para: 0027(“selecting a level of input voltage to a memory is considered herein to select a level of input power” with corresponding frequencies)].
Regarding Claims 7 and 16, Kurian teaches a memory map configured to convert addresses used in the instructions represented by the second data (instruction such as “a memory transaction request and a system address from a data transfer logic elements”) into physical at a memory address of the memory 110 … received system address”)].
Regarding Claims 8 and 17, Kurian teaches an interface (100) configured to allow an external system to access the random access memory [Para: 0050(“memory interface 100 provides an interface between the plurality of data transfer logic elements, DTL1, DTL2, DTLn, and of one or more volatile and memories”) and Fig-4];
wherein addresses received in the interface are converted via the memory map to physical addresses of memory cells in the random access memory [para: 0052(when performing the memory transaction such as “read operation or a write operation at a memory address of the memory 110”)].
Regarding Claims 9 and 18, Kurian teaches wherein execution of the instructions by the at least one processing unit generates data identifying the first time instance and the second time instance computed by a portion of the artificial neural network [Para: 0077(“input data stored in the memory bank1 is processed by the workload processing layer1 as represented in FIG. 10 by an arrow labeled “high noise tolerance workload processing layer1” is an output to memory bank 2 where memory bank 1 time instance and memory bank 2 time instance is depicted separately in fig-9)].
Regarding Claim 10, Kurian teaches wherein the instructions represented by the at least second data include instructions causing the power manager to initiate the first power mode of the first memory group and to initiate the second power mode of the first memory group [Para: 0074(“a sequence of memory modes and associated memory input power levels” depicted in terms of time instances where memory “low input power” for high noise tolerance period and “high input power” for low noise tolerance period occur dynamically in a variety of different sequences, depending upon the particular application) Fig-9].
Regarding Claim 11, Kurian teaches an integrated circuit die of a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) implementing a Deep Learning Accelerator [Para: 0157(ASIC)], the Deep Learning Accelerator comprising the at least one processing unit [Fig-1(20)], and a control unit (30) configured to load the instructions from the random access memory (40) for execution [Para: 0049-0054 and Fig-1].
Regarding Claim 19, Claim does not teach or further define over the limitations recited in the rejected claims 1, 7 and 11 above. Therefore, see the discussions herein above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurian as applied claim 1 above and Bolanowski et al. (Bolanowsky”), U.S. Patent Application Publication No.  2012/0324251.
Regarding Claim 6, Kurian teaches all the limitation of claim 6 as described rejecting claim 1   above.    Kurian does not disclose expressly wherein the first memory group is powered off periodically when in the first power mode.

In the same field of endeavor (e.g., power saving on a device based on memory usage), Bolanowsky teaches wherein a memory group is powered off periodically when in a first power mode [Para: 0007(the at one least un-used memory bank to a power off mode … RAM to a power collapse mode”)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Kurian’s teachings of first memory group consumes less power in the first power mode than in the second power with Bolanowsky’s teachings of a memory group is powered off periodically when in a first power mode for the purpose of dynamically save power for a system.

Allowable Subject Matter
5.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187